Citation Nr: 0124724	
Decision Date: 10/16/01    Archive Date: 10/23/01	

DOCKET NO.  01-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to reentrance into a rehabilitation program 
pursuant to Chapter 31, Title 38 United States Code, after 
being declared "rehabilitated."  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 administrative 
determination by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Education (VR&E) Division at 
the Manchester, New Hampshire, Regional Office (RO), denying 
the veteran entitlement to additional vocational 
rehabilitation benefits.  


FINDINGS OF FACT

1.  The appellant completed a program of vocational 
rehabilitation training in May 1982 with the obtainment of a 
Bachelor's degree in Business Management, followed by lengthy 
employment consistent with the vocational goals of his 
training program at Digital Electronic Corporation.  

2.  The veteran's service-connected low back disability has 
been shown to have increased in severity by VA examination in 
January 2000; however, not to the extent that the effects of 
the disability preclude him from performing the duties of the 
occupation for which he was previously trained under Chapter 
31.  

3.  The veteran's employment handicap and capabilities do not 
render him unsuitable to perform the employment for which he 
was trained.  



CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of United 
States Code have not been met.  38 U.S.C.A. § 3100 (West 
1991); 38 C.F.R. §§ 21.283, 21.284 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of United States Code is to enable 
veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment to 
the maximum extent feasible.  38 U.S.C.A. § 3100.  

According to the evidence of record, the veteran was enrolled 
in the VA vocational rehabilitation program from 1979 to 
1982.  During that period the veteran earned a Bachelor's 
degree in Business Management.  He shortly thereafter, 
consistent with his program goal to acquire employment in the 
field of business management, obtained lengthy and continuous 
employment of approximately 18-plus years with Digital 
Electronic Corporation (now Compaq Computer Corporation).  He 
performed a variety of job functions to include duties as a 
production control planner.  He left his employment with 
Compaq after accepting a voluntary buyout and is currently 
working as an electrician apprentice (Since May 26, 2000).  

The veteran reapplied for additional vocational 
rehabilitation training in October 1999, and indicated to a 
VA counseling psychologist in January 2000 that he desired to 
change occupation and retrain as an electrician.  He 
expressed dissatisfaction with his employment at Compaq and 
concerns with his long standing as an employee.  It was noted 
that with Compaq he earned a base pay of $34,500 and had the 
ability to earn extra money for working overtime.  It was 
determined by his counseling psychologist, after considering 
the veteran's employment history and the then existing 
impairment related to his service-connected low back 
disorder, that the veteran was not unable to perform the 
employment for which he was trained.  It was noted at that 
time that there had been no change in the disability rating 
for the veteran's service-connected disorder and no evidence 
of a recent impairment of work ability caused by the service-
connected back condition.  

In January 2000 the veteran was provided a VA examination to 
determine the current nature and severity of his low back 
disability.  On this examination he reported a history of two 
episodes of severe flare-ups of back pain and stiffness 
occurring in approximately 1992 and again in 1996.  On each 
occasion he related losing some 5 to 6 weeks of work.  He 
complained of chronic aching back pain and variable stiffness 
and said that some 6 to 8 times per year he has to miss work 
for one or two days to rest and abort a severe episode of 
back pain and stiffness.  The veteran said that any bending 
or repetitive motion, such as raking leaves, is likely to 
cause a flare-up of back pain and stiffness.  He also stated 
that up until a few months ago he worked in a supervisory 
position which essentially was deskwork.  He said that he 
recently had been transferred to the stockroom in a 
management reorganization and is in essence now forced to do 
more physical labor.  Following physical examination chronic 
low back strain with findings consistent with degenerative 
arthritis and lumbar radiculopathy were diagnosed.  These 
findings were consistent with private clinical records 
submitted by the veteran which showed a history of low back 
pain and mild degenerative disease as well as a diagnosis of 
sciatica and nerve root irritation in 1996.  Based on the 
recent clinical evaluation of the veteran's back, the 
disability evaluation of his service-connected low back 
disability was increased from 20 to 40 percent.  

When counseled with respect to his claim by a VA counseling 
psychologist in July 2000, the veteran's disability condition 
was reviewed and it was noted that his disability evaluation 
had been increased as a result of symptomatology exhibited on 
recent VA examination.  It was further noted that the veteran 
had left his employment with Compaq, opting to take a 
voluntary buyout when the opportunity presented itself.  It 
was reported that he has since joined the electrician's union 
and is now working as an electrician's apprentice.  The 
veteran stated that his main concern was the fact that he had 
taken such a large pay cut to pursue his dream/goal of 
becoming an electrician and he was hoping that the VA would 
assist him in supplementing his income through the vocational 
rehabilitation program.  The counseling psychologist 
concluded that there was no evidence that the veteran lost 
his job because of his service-connected disability, nor has 
the veteran shown a desire to pursue alternate suitable 
employment in the field for which he was initially trained 
under Chapter 31.  It was determined that the veteran was not 
entitled to reentrance into a Chapter 31 program for 
retraining into another occupation.  This appeal ensued.  

A veteran who has been found to be "rehabilitated" may be 
provided an additional period of training under Chapter 31 
only if the following conditions are met:  (1) The veteran 
has a compensable service-connected disability and either;  
(2) current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service-
connected disability, considered in relation to other facts, 
preclude him or her from performing the duties of the 
occupation for which the veteran previously was found to be 
rehabilitated; or (3) the occupation for which the veteran 
previously was found to be rehabilitated under Chapter 31 is 
found to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  38 C.F.R. § 21.284(a).  

In this case the appellant was able to obtain and retain 
employment in the field of business management which was the 
vocational goal of his individualized written rehabilitation 
plan (IWRP) until he voluntarily left that occupation to 
accept less sedentary employment.  There is however no 
indication in the record that his employment at Compaq in 
various capacities to include customer account representative 
and production control planner was unsuitable in any way.  
While the veteran has proffered testimony at his hearing in 
February 2001 indicating that more physical activities 
associated with his new chosen profession as an electrician 
lessen his back discomfort, there is no competent medical 
evidence of record to support this.  Indeed, when examined by 
VA in January 2000 the veteran reported that bending, light 
lifting, and repetitive motion is likely to cause flare-ups 
of back pain and stiffness.  

The factual evidence shows that the veteran terminated his 
employment to pursue a desire to perform more personally 
fulfilling employment which would allow him to work with his 
hands and provide him with what he perceives as more freedom 
in his work setting.  Except from his own recitation, the 
record is completely devoid of any evidence showing that his 
service-connected back disability, although recently 
increased in severity, precludes continuing employment in the 
business management field or in any way precludes him from 
performing the duties for which he was previously found 
rehabilitated.  38 C.F.R. § 21.284(a)(2).  

Nor does the evidence show that the occupation for which the 
veteran was found rehabilitated under Chapter 31 is 
unsuitable on the basis of the veteran's specific employment 
handicap and capabilities.  38 C.F.R. § 21.284(a)(3).  The 
Board acknowledges that "employment handicap" means an 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes 
and interest and that when determining employment handicap, 
the veteran's service-connected and nonservice-connected 
disabilities must be considered.  38 C.F.R. § 21.35(a) 
(2000); Wilson v. Brown, 7 Vet. App. 542 (1995).  
Nonetheless, the evidence still is against the veteran's 
claim.  In fact, the evidence does not show that the veteran 
has an employment handicap or is deficient in any employment 
capabilities.  As discussed above, there is absolutely no 
evidence of record showing that his service-connected low 
back disability makes the occupation for which he was 
rehabilitated unsuitable for him, and the record is devoid of 
any suggestion, even by the veteran, that his other 
disabilities, both service connected and nonservice 
connected, make a business management position unsuitable for 
him.  Additionally, the evidence does not show that the 
veteran has deficiencies of aptitude, interest or ability.  

In essence, under the circumstances of this case the veteran 
does not present evidence of a legally sufficient reason for 
receiving additional Chapter 31 training from VA.  



ORDER

The appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

